DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, 19, and 21-23 is/are rejected under 35 U.S.C. 103 a as being unpatentable over Ravenscroft et al. (US 2010/0191450), in view of Poe et al. (US 2005/0015202).

As to claims 1, 8, and 15 Ravenscroft discloses a method/system/computer program product method for identifying alignment of an aircraft with an incorrect surface, the method comprising: determining a trajectory of the aircraft approaching an airport [0019]; based upon the trajectory and information regarding a configuration of the airport, determining, with processing circuitry, whether the aircraft is approaching the incorrect surface [0026]; in an instance in which the aircraft is approaching the incorrect surface, interacting via an interface in order to cause an alert to be issued [0028]; in an instance in which the aircraft is approaching a correct surface, determining, with the processing circuitry, whether the trajectory of the aircraft is consistent with predefined procedures of the airport [0024-0025]; and in an instance in which the trajectory of the aircraft is inconsistent with the predefined procedures of the airport, interacting via the interface in order to cause the alert to be issued [0028], wherein determining whether the aircraft is approaching the incorrect surface comprises evaluating an intended flight path of the aircraft ([0026], “the intended surface area may be determined by the process 22 by comparing the aircraft’s heading 14 to the direction of the runway”).

Poe teaches wherein, in an instance in which the aircraft is initially determined to be approaching the incorrect surface [0113] and based upon an evaluation of information provided by the flight management computer [0042] of the autopilot system that defines the intended flight path of the aircraft [0115], to determine whether an intended route of the aircraft remains on approach to the incorrect surface or transitions so as to no longer approach the incorrect surface ([0118], “During approach and landing, the RAAS portion of the Runway Selection Logic establishes the runway selection by determining that the aircraft track is aligned with the runway centerline within a pre-selected angle for a sufficiently long period to establish that the aircraft is aligned with the runway”), and wherein interacting via the interface to cause the alert to be issued in the instance in which the aircraft is approaching the incorrect surface is dependent upon the intended route of the aircraft remaining on approach to the incorrect surface ([0118], “The RAAS advisory annunciation on approach is suppressed until all three conditions are satisfied”, “The minimum height above runway condition establishes a vertical limit above the runway above which the runway approach advisory annunciation is suppressed.  This additional minimum height above runway condition goes to establishing that the aircraft is landing, rather than overflying the runway”).
It would have been obvious to one of ordinary skill in the art to provide Ravenscroft with Poe in order to improve Ravenscroft with the feature of suppressing the alert if an aircraft does not intend to stay on an incorrect course.  Said provision does not produce any unexpected results and uses each teaching in a conventional manner.

As to claims 4, 11, and 18, Ravenscroft further discloses wherein the incorrect surface comprises a taxiway [0026].

As to claims 5, 12, and 19, Ravenscroft further discloses wherein the incorrect surface comprises a runway that is closed [0025].

As to claims 6, 13, and 19, Ravenscroft further discloses wherein the incorrect surface comprises a runway that is unsuited for current conditions [0026].

As to claims 21, 22 ,and 23, Poe further discloses wherein evaluating the intended flight path of the aircraft comprises: determining that the intended route of the aircraft remains on approach to the incorrect surface in an instance in which the intended flight path remains within a region extending outward from and in alignment with the incorrect surface ([0121], “The RAAS advisory annunciation envelope for an approach is also suppressed until the aircraft is within the lengthwise extent Y of the augmented RAAS runway envelope as given by the Box Length Component”. See paragraphs [0122-0130] for further disclosure of “a region extending outward from and in alignment with the incorrect surface”); and determining that the intended route of the aircraft transitions so as to no longer approach the incorrect surface in an instance in which the intended flight path transitions through the region extending outward from and in alignment with the incorrect surface and into a different airspace ([0131], “The glide path angular limits, horizontal limits, vertical limit, vertical margin and length extension describe the profile of the annunciation envelope”.  Thus, by logical inverse, Poe discloses determining that the intended route of the aircraft transitions so as to no longer approach the incorrect surface when the aircraft is not within the annunciation envelope).

As to claims 2, 9, and 16, Ravenscroft further discloses: receiving a command from air traffic control ([0020]; “communicate with the ground control tower”).  However, it is silent with 
Poe teaches an aircraft receiving a command and determining whether the command conflicts with original information, e.g. information regarding the configuration of the airport or the predefined procedures of the airport; and, in an instance in which the command is determined to conflict, ceasing further determinations based upon the original information ([0271]; “the normal RAAS advisories are overridden”).
It would have been obvious to one of ordinary skill in the art to provide Ravenscroft with Poe since conflicts between instructions inevitably arise and handling of said conflicts is necessitated.  In the case of two conflicting instructions such as that claimed in claims 2, 9, and 16, the possible ways of handling the conflict is finite: “follow instructions A”, “follow instructions B”, or “follow neither”.  Poe teaches instruction conflict handling by following the “tactical” instructions, that is, the instructions that are most urgent and given in the instant over the predetermined instructions that may be optimal in a general sense, but less suitable for a specific instant scenario; which is similar conceptually as the claimed limitation of overriding the initial information regarding configurations and procedures of the airport with an instant air traffic control command.

Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravenscroft, in view of Poe, further in view of Bilek et al. (US 2016/0093302).

As to claims 3, 10, and 17, Ravenscroft and Poe disclose the claimed invention, as shown above.  However, they are silent with respect to wherein the command that is received is verbal, and wherein the method further comprises converting the verbal command to a computer- readable form prior to determining whether the command conflicts.

 	It would have been obvious to one of ordinary skill in the art to provide Bilek to Ravenscroft and Poe in order to increase pilot awareness and reaction time, as taught by Bilek.

Response to Arguments
Applicant’s arguments with respect to Claim Rejections under 35 USC 101 are persuasive, the respective rejections have been withdrawn.
Applicant’s arguments with respect to Claim rejections under 35 USC 102/103 are not persuasive because, as shown above, Ravenscroft discloses evaluating an intended flight path of the aircraft and Poe discloses evaluating an intended flight path of the aircraft and making the decision on whether to give the incorrect runway notice based on the intended flight path.  The “intended flight path” argument is overcome by Poe establishing its “intended flight path” when the instant aircraft meets a number of conditions.  Poe also discloses a flight management system with associated sensors from which the intended flight path is derived.  An aircraft also has a performance envelope such that, given a heading and speed, an intended flight path can be sufficiently determined and all other “unintended flight paths” can be eliminated.  Finally, instant recitation of “intended flight path” in the claims are recited at such a high level of generality that Poe meets the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664